Citation Nr: 0315680	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.§ 1117.

2.  Entitlement to service connection for chest pain or 
disability manifested by chest pain, to include as due to an 
undiagnosed illness or other qualifying disability, pursuant 
to 38 U.S.C.§ 1117.

3.  Entitlement to service connection for sleep impairment or 
a sleep disorder, to include as due to an undiagnosed illness 
or other qualifying disability, pursuant to 38 U.S.C.§ 1117.

4.  Entitlement to service connection for nervousness or a 
psychiatric disorder, to include as due to an undiagnosed 
illness or other qualifying disability, pursuant to 
38 U.S.C.§ 1117.

5.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from June 1981 to July 
1992.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision that denied 
service connection for headaches, chest pain, a sleep 
disorder and nervousness.  Also in this decision, the RO 
denied entitlement to a permanent and total rating for 
pension purposes.  The veteran filed a Notice of Disagreement 
in March 1998, and the RO issued a Statement of the Case in 
May 1998.  The veteran filed a substantive appeal in July 
1998.  

In April 1999, the veteran and his mother testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In November 1999 and May 2001, the Board remanded the matters 
on appeal to the RO for further development and adjudication.

The Board has slightly recharacterized the issues on appeal 
to more accurately reflect the veteran's contentions.


REMAND

Unfortunately, a review of the claims file reveals that yet 
another remand of these matters is warranted, even though it 
will further delay a final decision on the issues on appeal.

During the pendency of this appeal, Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 68 Fed. Reg. 34539-
34543 (June 10, 2003).  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000). 

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
a remand of these matters is appropriate for the RO to 
consider the claims on appeal in light of the applicable 
statutory and regulatory changes, in the first instance.    

The Board also finds that further development of each claim 
is warranted.

As regards the claim for service connection for symptoms 
characterized as nervousness or as manifestations of 
psychiatric disorder, the veteran indicated during the April 
1999 hearing that he wanted this claim to include 
consideration of service connection for post-traumatic stress 
disorder (PTSD), and testified as to alleged in-service 
stressors.  Thus, in order to properly develop this aspect of 
the veteran's claim, the veteran should be given an 
opportunity to provide more specific information regarding 
the stressors and, based on his response, an attempt should 
be made by the RO to verify them.  See 38 C.F.R. § 3.304(f) 
(2002).  If an in-service stressful experience is verified, 
then the  veteran should undergo psychiatric examination to 
determine whether, on the basis for the verified stressor(s), 
the criteria for PTSD are met.

As regards the claims for service connection, in general (to 
include on the basis symptoms associated with undiagnosed 
illness or other chronic qualifying disability associated 
with Persian Gulf War service), the Board notes that the 
veteran has been afforded numerous VA examinations in regard 
to the claims on appeal, but unfortunately failed to report 
to such examinations.  The most recent of these examinations 
were scheduled on August 19, 2002, March 7 and 9, 2001, and 
April 17 and 18, 2000.  Nonetheless, in view of the necessity 
of a remand in this appeal due to a change in pertinent law, 
the veteran should be given one more opportunity to report to 
VA examinations despite the already ample opportunities he 
has already been given.  

The veteran is again reminded that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claims.  38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination(s), the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.

Further, while readjudication of the service connection 
claims could impact the claim for a permanent and total 
disability rating for pension purposes (and hence, should be 
deferred pending completion of the development requested on 
those claims), the Board also finds that further development 
of the total rating claim is warranted.  During the April 
1999 hearing, the veteran testified in April 1999 that he was 
working.  Therefore, an updated employment history should be 
obtained from the veteran.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him to prepare and submit a list that 
identifies (names, addresses, dates) all 
sources of VA or non-VA treatment for his 
claimed disabilities from 1997 to the 
present.  The aid of the veteran and his 
representative in securing such records, 
to include providing the necessary 
authorizations, should be enlisted, as 
needed.  If any such records are not 
available, or the search for any such 
records otherwise yields a negative 
result, that fact should be clearly 
documented in the claims file.

2.  The RO should contact the veteran and 
ask him to submit a list of all 
employment during the past six years, 
including the names of employers, dates 
of employment, hours worked, and 
earnings.

3.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his claimed 
PTSD.  Such information should include 
the dates and locations of the alleged 
events as well as the full names and 
units of the individuals involved.  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

4.  Unless the RO determines that 
evidence corroborating (an) in-service 
stressor(s) has been received, the RO 
should forward a summary of his 
statements regarding the alleged in-
service stressful stressors (to include 
those he testified to in April 1999), 
accompanied by copies of his DD Form 214, 
service personnel records, and all 
associated documents, to the United 
States Armed Services Center for Research 
of Unit Records.  Request that that 
organization provide any information that 
might corroborate the veteran's alleged 
in-service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

5.  If evidence corroborating the 
occurrence of (a) claimed in-service 
stressor(s) has been received, the RO 
arrange for the veteran to undergo VA 
psychiatric examination to determine 
whether the criteria for PTSD are met.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests (to 
include psychological testing) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should specifically diagnose 
or rule out a diagnosis of PTSD.  The 
examiner is reminded that only the 
corroborated in-service stressor(s) 
identified by the RO may be considered 
for the purpose may be considered for the 
purpose of determining whether the a 
diagnosis of service-related PTSD is 
appropriate.  If the examiner diagnoses 
PTSD, he/she should specify how the 
diagnostic criteria are met, to include 
identification of the stressor underlying 
the diagnosis, as well as all symptoms 
and other factors that support the 
diagnosis.  

The examination findings complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a printed (typewritten) report.  

5.  Regardless of the outcome of the 
actions pertaining to the veteran's 
claimed PTSD, the RO should, after 
associating with the claims file any 
records and/or responses received, 
arrange for the veteran to undergo VA 
examination(s) conforming to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  The purpose is to obtain 
information as to the nature and etiology 
of claimed headaches, chest pain, sleep 
impairment, and/or any symptoms of 
nervousness not attributed to an already 
diagnosed condition.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.

a.  The examiner should note and detail 
all reported symptoms of headaches, chest 
pain, sleep impairment and nervousness.  
The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.  

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms (of 
headaches, chest pain, sleep impairment 
and nervousness) are associated with 
diagnosed condition(s), additional 
specialist examinations for diagnostic 
purposes are not needed.

c.  If any symptoms of headaches, chest 
pain, sleep impairment, and/or 
nervousness have not been determined to 
be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.

d.  If any specialist examination(s) 
is/are warranted, the primary examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

e.  For each diagnosed condition, the 
respective examiner should render an 
opinion as to whether it is as least as 
likely as not that such disability is the 
result of injury or disease incurred or 
aggravated during active military 
service.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

6.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

7.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for headaches, chest 
pain or a disability manifested by chest 
pain, sleep impairment or a sleep 
disorder, and nervousness or a 
psychiatric disorder, each to include as 
due to an undiagnosed illness or other 
qualifying chronic disability pursuant to 
38  U.S.C. § 1117, as well as the issue 
of entitlement to a permanent and total 
rating for pension purposes.  All claims 
should be adjudicated in light of all 
pertinent evidence and legal authority.  
The issue of service connection for 
nervousness should specifically include 
consideration of service connection for 
PTSD, consistent with the provisions of 
38 C.F.R. § 3.304(f).  The claim for a 
total rating for pension purposes should 
include evaluation under both the 
objective ("average person") and 
subjective standards set forth in 
38 U.S.C.A. §§ 1502, 1521 (West 2002), 
and 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.17 
and 3.321(b)(2) (2002), consistent with 
Talley v. Derwinski, 2 Vet. App. 282, 
287-8 (1992).

10.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
discussion of all pertinent VCAA legal 
authority and full reasons and bases for 
the RO's determinations) and afford them 
the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



